Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00811-CR

                               Richard Anthony STEWART,
                                        Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B17-802
                          Honorable Rex Emerson, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED AS MODIFIED, and counsel’s motion to withdraw is GRANTED.

       SIGNED September 4, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice